Case: 2:19-cv-00031-WOB-CJS Doc #: 43 Filed: 10/30/19 Page: 1 of 3 - Page ID#: 596




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF KENTUCKY
                          NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:19‐00031 (WOB‐CJS)


 NICHOLAS SANDMANN                                                        PLAINTIFF

 VS.                                       ORDER

 CABLE NEWS NETWORK, INC.                                                 DEFENDANT


        This matter is before the Court on the motion of plaintiff to file an

 amended complaint. Defendant objects to said motion. The issues are very

 similar to those in Civil Case No. 2:19‐cv‐19‐WOB‐CJS, Sandmann v. WP Company

 LLC.


        All the claims in the proposed amended complaint turn on determining the

 truth of what happened in the confrontation between plaintiff and Mr. Phillips.

 Without going into detail, if some of the statements made by Mr. Phillips are

 false, they are also potentially libelous. As admitted by the defendant, Courts

 must “give leave to amend when justice so requires.”


 F.R.Civ.P. 15(a)(2).
Case: 2:19-cv-00031-WOB-CJS Doc #: 43 Filed: 10/30/19 Page: 2 of 3 - Page ID#: 597




       After several months of dealing with these complex cases, the Court has

 concluded that justice requires that all parties be given sufficient leeway to

 explore the issues presented. Therefore, the motion to amend will be GRANTED.


       As in the Washington Post case, the Court believes that discovery is

 necessary to determine what happened in the unfortunate events which give rise

 to this litigation, and, to determine whether defendant accurately reported them,

 and, if it failed to do so, whether the failure was due to negligence or malice.

 Naturally, following a sufficient period for discovery, these issues will again be

 reviewed at the summary judgment phase under a more stringent standard.


       THEREFORE, the Court being advised,


       IT IS ORDERED AS FOLLOWS:


       1. That the motion of the plaintiff to file the tendered amended complaint

          (Doc. 39) be, and it is, hereby GRANTED;

       2. That the Rule 26(f) discovery schedule set in the Washington Post Case

          (2:19‐cv‐19‐WOB‐CJS) be also followed in this case, including the date

          set for the discovery conference and for preparation for it. A copy of

          that Order (Doc. 64 in 2:19‐cv‐19‐WOB‐CJS) is attached hereto and

          made a part hereof by reference.
Case: 2:19-cv-00031-WOB-CJS Doc #: 43 Filed: 10/30/19 Page: 3 of 3 - Page ID#: 598




          This 30th day of October, 2019.
